Citation Nr: 1509328	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-27 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction. 

2.  Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to the service-connected diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to November 1978.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the August 2007 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia .  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified at a hearing held before a decision review officer (DRO) in April 2014.  A hearing transcript is of record.

In his October 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard in Washington, DC.  In a January 2015 written statement, the Veteran withdrew his request for a hearing before the Board.  Therefore, the request for a hearing has been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for OSA as secondary to the service-connected diabetes mellitus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected erectile dysfunction disability is productive of significant testicular atrophy for both testicles and loss of erectile power.


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for erectile dysfunction with testicular atrophy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.115b, Diagnostic Code 7523 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in March 2007 that informed him of the requirements needed to establish increased rating for erectile dysfunction.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected erectile dysfunction.  VA provided the Veteran with an examination in April 2007.  Other VA examinations of record dated in November 2008 and June 2009 also discuss the Veteran's erectile dysfunction disability.  The Veteran's history was taken and a complete examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected organic impotence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Analysis

The Veteran's erectile dysfunction disability, associated with his service-connected prostate cancer, has been assigned a noncompensable (0 percent) rating by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522 (penis, deformity, with loss of erectile power).  

When an unlisted condition is encountered, as with erectile dysfunction, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities.

Under Diagnostic Code 7522, in order for the Veteran to receive a higher 20 percent rating for erectile dysfunction, physical deformity of the penis with loss of erectile power is required.  38 C.F.R. § 4.115b.  

The VA Adjudication Procedure Manual confirms that two requirements must be met before a 20 percent evaluation can be assigned for deformity of the penis with loss of erectile power under Diagnostic Code 7522-(1) the deformity must be evident, and (2) the deformity must be accompanied by loss of erectile power.  Simply stated, the condition is not compensable in the absence of penile deformity.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section I, Topic 34, Block a (August 3, 2009).

Upon review of all the evidence of record, the Board finds that the Veteran does not meet the criteria for a 20 percent rating under Diagnostic Code 7522.  38 C.F.R. 
§ 4.7.  

The evidence includes an April 2007 VA genitourinary examination.  During the physical evaluation, the examiner noted that the Veteran's penis was "moderately atrophic" causing it to retract into the suprapubic skin.  The glans and shaft of the penis were flaccid, but otherwise normal for his age.  The examiner also noted that the scrotum was normal and his testicles were small, but were probably normal size for his age.  The Veteran was noted to have normal sensation in the genitalia.  The examiner further stated that the Veteran had total loss of erectile power caused by surgical division of prostate plexus of nerves.  

In a November 2008 VA genitourinary examination report, the Veteran reported erectile dysfunction precluding both vaginal penetration and ejaculation.  Upon physical examination, the examiner noted that inspection and palpation of the penis was normal.  However, there was evidence of bilateral testicular atrophy and his testicular size was smaller than normal.  

The evidence also includes a June 2009 VA diabetes mellitus examination report.  During the physical evaluation, it was noted that the Veteran's penis was normal; however, "significant testicular atrophy" was indicated.    

In sum, the April 2007, November 2008, and June 2009 VA examination reports reveal a diagnosis of erectile dysfunction due to his service-connected prostate cancer.  The Veteran clearly has loss of erectile power.  This fact is not in dispute. 

Regardless, in the present case, the evidence of record does not reveal any physical deformity of the Veteran's penis.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  That is, the requirement under Diagnostic Code 7522 of deformity of the penis "with" loss of erectile power clearly means that both factors are required.  In this regard, the April 2007, November 2008, and June 2009 VA examiners did not indicate that a penis deformity was present.  Accordingly, there is no medical support for a compensable disability rating for the Veteran's erectile dysfunction residuals under Diagnostic Code 7522.

Nevertheless, the Board has also considered whether an increased evaluation would be in order under other relevant diagnostic codes.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7523 (complete atrophy of the testes), a noncompensable disability rating is assigned when there is complete atrophy of one testis.  The maximum 20 percent disability rating is assigned when there is complete atrophy of both testes.  38 C.F.R. § 4.115b.  
In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that a 20 percent evaluation for erectile dysfunction with bilateral testicular atrophy is warranted under Diagnostic Code 7599-7523.  
38 C.F.R. § 4.7.  The medical evidence of record reflects that the Veteran has been shown to have a moderately atrophic penis with bilateral testicular atrophy.  See April 2007 and November 2008 VA examination reports.  In the June 2009 VA examination report, "significant testicular atrophy" was noted.  The Board finds that this probative medical evidence of record supports a higher 20 percent evaluation for erectile dysfunction with bilateral testicular atrophy.  Diagnostic Code 7523 is the most appropriate code to rate this disorder, considering the Veteran's symptoms, because this is the only diagnostic code that addresses testicular atrophy.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating, but no higher, for erectile dysfunction with testicular atrophy is warranted.  38 C.F.R. § 4.3.  The Board notes that the Veteran has already been granted  special monthly compensation (SMC) for loss of use of a creative organ under 38 C.F.R. § 3.350(a).  Accordingly, no further consideration regarding SMC is necessary.  

Extraschedular Considerations

The Board has also considered whether referral for an extraschedular evaluation is warranted for the Veteran's erectile dysfunction disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's erectile dysfunction disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  Diagnostic Code 7523 assigns a 20 percent rating for bilateral testicular atrophy.  The Veteran has also been found to have loss of erectile power, but no penis deformity. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  The functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Total Disability Rating Based on Individual Unemployability (TDIU)

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) stated that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In an August 2012 rating decision, the RO denied entitlement to a TDIU.  The Veteran did not express disagreement with the August 2012 rating decision.  Further, the Board notes that any newly raised claim for a TDIU is rendered moot by the assigned 100 percent schedular rating. 

Pursuant to 38 C.F.R. § 4.16(a), a TDIU may be assigned if the schedular rating is "less than total" when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran's schedular rating is total (100 percent), and is not less than total so the potential TDIU claim arising from an increased rating claim does not arise, distinguishing this case from Rice.  See also Green v. West, 11 Vet. App. 472, 276 (1998) (holding that, if a 100 percent schedular rating is warranted, a veteran is not also entitled to TDIU).

The Board is cognizant of the decision of the Court in Bradley v. Peake, 22 Vet. App. 280 (2008), in which the Court held that, although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  In view of the issuance by the Court of its decision in Bradley, which recognized that it was possible for a veteran to be awarded TDIU based on a single disability and subsequently receive schedular disability ratings for other conditions that would not duplicate in the count of disabilities for special monthly compensation purposes, in November 2009 the VA General Counsel withdrew VAOPGCPREC 6-99.

The facts in this Veteran's case distinguish the current appeal from the Court's holding in Bradley, where only a 70 percent disability rating for PTSD was granted, a TDIU ("total rating") was granted based primarily on the PTSD disability, the TDIU substituted for the "total" rating, and the Veteran only later claimed and was granted service connection and multiple separate disability ratings that, apart from the PTSD, combined to at least 60 percent.  In the current Veteran's case, as distinguished from Bradley, the Veteran has been granted a combined 100 percent ("total") schedular disability rating for all of his service-connected disabilities, as distinguished from a less than total schedular rating (of 70 percent) in Bradley that was only made "total" by operation of TDIU.  Here, subsequent to the grant of the combined "total" (100 percent schedular) disability rating for his service-connected disabilities, the Veteran also has not claimed or been granted service connection and/or ratings that combined to a separate 60 percent disability rating. 

In November 2009, the VA General Counsel interpreted that the logic of Bradley suggested that, if a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating (100 percent schedular) and award special monthly compensation if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  The Veteran's case currently on appeal is factually distinguished from even the logical extension of Bradley indicated by the VA General Counsel because neither the Veteran nor the evidence has in fact subsequently claimed TDIU based entirely on a separate service-connected disability.  To the contrary the Veteran has stated that he was unable to work based on several of his service-connected disabilities.  See Veteran's November 200 claim for TDIU.  In contrast to the hypothetical scenario in which the VA General Counsel interpreted a logical extension of Bradley (where a veteran had a schedular total rating for a particular service-connected disability and subsequently claimed TDIU for a separate disability), the Veteran in this case has not made a subsequent claim for TDIU.  For these reasons, any TDIU claim is rendered moot by the grant of a combined 100 percent disability rating for all service-connected disabilities, with no remaining questions of law or fact to be decided regarding TDIU.


ORDER

A 20 percent disability rating, but no higher, for erectile dysfunction with testicular atrophy is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Veteran maintains that he has OSA as a result of his service-connected type II diabetes mellitus disability.  

Service connection may be granted for a disability that is proximately due to or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran was afforded a VA examination in April 2009, where it was noted that he had been diagnosed with OSA.  The examiner opined that that the Veteran's sleep apnea "is not caused by or a result of his service-connected diabetes mellitus, type II."  The rationale provided was that the medical literature did not support a finding that diabetes mellitus caused sleep apnea.  

The Board finds that a supplemental medical opinion is needed prior to rendering a decision on the claim for service connection for OSA.  Although the VA examiner opined that OSA was not "caused by or a result of" the service-connected diabetes mellitus disability, the VA examiner did not address whether the Veteran's OSA disorder was permanently worsened (aggravated) by the service-connected diabetes mellitus disability.  See Allen, 7 Vet. at 449 (the Court has held that "not due to," "not caused by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)). 

Further, the most recent VA treatment note of record is dated August 2012 (in Virtual VA) from the Gainesville VA Medical Center (VAMC).  Updated treatment records should be obtained and associated with the claims file on remand.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all VA treatment records from July 2009 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, the RO/AMC should refer the case to the VA examiner who conducted the April 2009 VA examination (or a suitable substitute) for a supplemental medical opinion (another examination is not required).  If such examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran.  The evidence of record, along with a copy of this remand should be made available to the examiner for review.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that Veteran's OSA disorder is permanently aggravated by the Veteran's service-connected diabetes mellitus disability.

If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, or whether such worsening constituted chronic aggravation of the disorder due to service.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.)

The examiner must provide a complete rationale for his or her opinions with references to the evidence of record. 

3.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


